DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/11/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 and 06/23/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Objections
Claims 3, 14 and 15 are objected to because of the following informalities:
Claim 3 recites in line 5 “the communication service requirement” and it should be “a communication service requirement”.
Claim 14 recites in line 2 “a message from a source network node” and it should be “the message from the source network node”.
Claim 15 recites in line 2 “a message from a source network node” and it should be “the message from the source network node”.
Appropriate correction is required.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the Claim Objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites in lines 9-10 “wherein the message comprises”. The claim previously recites “a reconfiguration message” and “a reconfiguration complete message”. It is not clear if “wherein the message comprises” refers to the “reconfiguration message” or the  “reconfiguration complete message”, rendering the claim indefinite. For examination purposes, the Examiner interpreted “wherein the message comprises” as the “reconfiguration complete message”. Claim 20 is rejected based on its dependency to claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al. (US 2020/0137615), hereinafter “Joseph”.

As to claim 1, Joseph teaches an apparatus (Joseph, Fig. 5, Fig. 7, a base station 110 associated with the 5G system 520), comprising: 
at least one memory comprising computer program code (Joseph, Fig. 2, [0039], [0043], the base station 110 includes a memory 242 that stores program codes); 
at least one processor (Joseph, Fig. 2, [0039], [0043], the base station 110 includes a controller/processor 240); 
wherein the at least one memory and the computer program code are configured, with the at least one processor (Joseph, Fig. 2, [0039], [0043], [0122], the memory 242 is connected with the controller/processor 240 to perform the functions of the base station 110), to cause the apparatus at least to: 
monitor packet delivery status for at least one time sensitive network application in a system using at least one of survival time state information, time sensitive communication assistance information, and a quality of service profile (Joseph, Fig. 7, [0078], [0085]-[0086], the base station 110 determines whether the QoS parameters for the time-sensitive network (TSN) traffic are capable of being satisfied. This is performed based on traffic load, number of UEs/TSN endpoints, network conditions associated with the base station 110. The QoS parameters are based on gate open state (G), periodicity (T), MDBV, GFBR, MFBR and 5QI. Fig. 9, [0104]-[0106], [0108], [0111], the MDBV is based on time-sensitive communication assistance information (TSCAI)); and 
select link layer configurations based on at least one of the survival time state information, the time sensitive communication assistance information, and the quality of service profile (Joseph, Fig. 7, [0078], [0085]-[0086], Fig. 9, [0104]-[0106], [0108], [0111], if the QoS parameters are capable of being satisfied, the base station 110 may establish a QoS flow (and/or a radio bearer) to carry the TSN traffic according to the QoS parameters. If the QoS parameters are not capable of being satisfied, then the base station 110 may not establish a QoS flow (and/or a radio bearer) to carry the TSN traffic according to the QoS parameters. The QoS parameters are based on gate open state (G), periodicity (T), MDBV, GFBR, MFBR and 5QI. The MDBV is based on time-sensitive communication assistance information (TSCAI)).

As to claim 2, Joseph teaches wherein the quality of service profile comprises at least one of a quality of service indicator (Joseph, Fig. 7, [0078], the QoS parameters include a 5G QoS indicator (5QI) parameter) and a packet delay budget value (Joseph, Fig. 7, [0076]-[0077], [0081], the QoS parameters are based on “c” which is a frame-dependent TSN capability parameter, “k” which is a frame independent TSN capability parameter. The frame dependent TSN capability parameter and frame independent TSN capability include a maximum dependent delay parameter, a minimum dependent delay parameter, a maximum independent delay parameter, minimum independent delay parameter, a transmission propagation delay parameter, etc.).

As to claim 3, Joseph teaches wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor, cause the apparatus at least to: 
consider communication service unavailable when value of the monitored packet delivery status exceeds the communication service requirement (Joseph, [0078], [0084]-[0085], when the QoS parameters are not capable of being satisfied, the base station 110 may not establish a QoS flow (and/or a radio bearer) to carry the TSN traffic according to the QoS parameter. The QoS parameters are not satisfied based on the MDBV, GFBR, MFBR and 5QI
not been available for the current traffic load, number of UEs/TSN endpoint and/or network conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0137615), hereinafter “Joseph” in view of Bostrom et al. (US 2022/0182185), hereinafter “Bostrom”.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 4, wherein the survival time state is expressed as an up-counter or down-counter or as a fraction or percentage of a maximum tolerable packet loss counter.

As to claim 4, Bostrom teaches wherein the survival time state is expressed as an up-counter or down-counter or as a fraction or percentage of a maximum tolerable packet loss counter (Bostrom, [0037], [0039]-[0043], survival time is the time during which the application can manage some packet loss without taking emergency actions. Fig. 7, [0044]-[0045], the survival time is used as a counter to tolerate a maximum amount of lost packets. [0111]-[0126], the survival time is used by the eNB/gNB to estimate how many consecutive packets it may afford to lose while still fulfilling the reliability requirement for the data flow during the survival time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 5, wherein the survival time state information comprises a minimum time between packet losses and the minimum time is expressed as a time value based on a periodicity value or a number of periods.

As to claim 5, Bostrom teaches wherein the survival time state information comprises a minimum time between packet losses and the minimum time is expressed as a time value based on a periodicity value or a number of periods (Bostrom, Fig. 7, [0044]-[0045], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. As Fig. 7 shows, the survival time indicates that for two cycle times not receiving a packet the system starts the downtime).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 6, wherein the survival time state information comprises at least one of survival time, survival timer, survival time end, and survival time state counters.

As to claim 6, Bostrom teaches wherein the survival time state information comprises at least one of survival time, survival timer, survival time end, and survival time state counters (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. As Fig. 7 shows, the survival time indicates that for two cycle times not receiving a packet the system starts the downtime. Survival time window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 7, wherein the survival timer defines a countdown timer that is set to the survival time triggered by a packet loss or defines a maximum window to successfully deliver a packet of a periodic message sequence before the communication service is considered unavailable.

As to claim 7, Bostrom teaches wherein the survival timer defines a countdown timer that is set to the survival time triggered by a packet loss or defines a maximum window to successfully deliver a packet of a periodic message sequence before the communication service is considered unavailable (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. As Fig. 7 shows, when a packet D is received before the survival time ends, the system state is UP. On the other hand, when the packets E, F, and G are not received at the end of the survival time, the system starts a downtime. The survival time window is defined based on the survival time of the application, where at least one application packet has to be successfully delivered for the application to not consider the communication service to be down).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 8, wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor, cause the apparatus at least to: 
monitor the packet delivery status with respect to the survival timer or the survival time window dynamically since one or more previous unsuccessful packet deliveries.

As to claim 8, Bostrom teaches wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
monitor the packet delivery status with respect to the survival timer or the survival time window dynamically since one or more previous unsuccessful packet deliveries (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], Fig. 21, [0206]-[0208], [0216], the network node (base station, eNB/gNB) determines whether the transmission of the packets is successful or unsuccessful with respect to the survival time and survival time window of previously transmitted packet that was unsuccessful).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 9, wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor, cause the apparatus at least to: 
translate the survival time into a form of a count of packets or traffic periods given a packet periodicity.

As to claim 9, Bostrom teaches wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
translate the survival time into a form of a count of packets or traffic periods given a packet periodicity (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], Fig. 8, Fig. 9, Fig. 21, [0206]-[0208], [0216], the survival time is provided to the eNB/gNB, where the survival time is depicted (Fig. 7) in terms of cycle times where packets of the data flow are supposed to be received. The network node (eNB/gNB) determines the number of packets that are lost during the survival time window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 10, wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor, cause the apparatus at least to: 
start the survival timer; 
stop the survival timer when a packet is successfully delivered; and 
determine, based at least on the survival time state information, a required link layer configuration so that survival time is not exceeded.

As to claim 10, Bostrom teaches wherein the at least one memory and the computer program code configured to monitor packet delivery status are further configured to, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
start the survival timer (Bostrom, Fig. 7, [0044]-[0045], the survival time is started when a packet (B, E) is not received); 
stop the survival timer when a packet is successfully delivered (Bostrom, Fig. 7, [0044]-[0045], the survival time is stopped when the packet D is received); and 
determine, based at least on the survival time state information, a required link layer configuration so that survival time is not exceeded (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. [0116], [0118]-[0124], the eNB/gNB considers increasing the reliability for a transmission before the survival time is reached by selecting a different MCS, increasing transmit power, using packet repetition, blanking of interfering transmission points, joint transmission from multiple transmission points and utilizing antenna diversity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Claims 11-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0137615), hereinafter “Joseph” in view of Bostrom et al. (US 2022/0182185), hereinafter “Bostrom” and further in view of 3GPP TSG-RAN3 Meeting #105 R3-194051, “IIoT QoS support over NG”, Huawei, August 2019 (provided in the IDS), hereinafter “3GPP Huawei”.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 11, wherein the at least one memory and the computer program code are further configured, with the at least one processor, cause the apparatus at least to: 
receive a message from a source network node initiating handover of a user equipment wherein the message comprises the survival time state information; and 
determine, based at least on the survival time state information, a required link layer configuration so that the survival time is not exceeded.

As to claim 11, Bostrom teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
wherein the message comprises the survival time state information (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. [0023], the QCI or 5QI also includes Priority Level, Packet Delay Budget, Packet Error Rate, Delay Critical, Averaging Window, and Maximum Data Burst Volume); and
determine, based at least on the survival time state information, a required link layer configuration so that the survival time is not exceeded (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. [0116], [0118]-[0124], the eNB/gNB considers increasing the reliability before the survival time is reached by selecting a different MCS, increasing transmit power, using packet repetition, blanking of interfering transmission points, joint transmission from multiple transmission points and utilizing antenna diversity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph and Bostrom teach the claimed limitations as stated above. Joseph and Bostrom do not explicitly teach the following underlined features: regarding claim 11, receive a message from a source network node initiating handover of a user equipment wherein the message comprises the survival time state information.

However, 3GPP Huawei teaches receive a message from a source network node initiating handover of a user equipment wherein the message (3GPP Huawei, page 1, section 1, section 2.1, page 2, section 2.2, page 3, survival time, RAN nodes provide between them with the UE’s TSC traffic pattern related information during handover. The TSC traffic pattern information/TSC AI includes different parameters, such as PDB, burst arrival time, message, size, MDVB, etc. The survival time can be introduced later within the QoS parameters. As discussed above, Bostrom discloses that the survival time is included as part of the QCI profile).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph and Bostrom to have the features, as taught by 3GPP Huawei, in order to provide the gNB with useful information to allow it to more efficiently schedule traffic flow (3GPP Huawei, page 2, section 2.2).

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 12, wherein the survival time end indicates remaining time for next successful transmission.

As to claim 12, Bostrom teaches wherein the survival time end indicates remaining time for next successful transmission (Bostrom, Fig. 7, [0116]-[0125], [0214]-[0216], the eNB/gNB estimates the number of remaining transmissions within the survival time window before exceeding the maximum number of consecutive packet it may lose for the next transmission. Based on this, the eNB/gNB targets a higher reliability for the next transmission to be successful. As shown in Fig. 7, the end of the survival time indicates the remaining time for a next successful transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

As to claim 13, Joseph teaches for a fully synchronized system, wherein the message comprises at least one of a quality of service indicator and time sensitive communication assistance information (Joseph, [0057], the TSN traffic is performed on a synchronized network. Fig. 7, [0078], [0084], the base station receives the QoS parameters, where the QoS parameters include MDBV, GFBR, MFBR, 5QI, etc. which are referred to as time-sensitive communication assistance information (TSCAI)).

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 13, wherein the message comprises the survival time state information together with at least one of a quality of service indicator and time sensitive communication assistance information.

However, Bostrom teaches for a fully synchronized system, wherein the message comprises the survival time state information together with at least one of a quality of service indicator and time sensitive communication assistance information (Bostrom, Fig. 7, [0044]-[0045], [0103]-[0104], [0109]-[0126], the eNB/gNB is configured with QCI profile including survival time information reflecting the number of consecutive packet that may be lost. [0023], the QCI or 5QI also includes Priority Level, Packet Delay Budget, Packet Error Rate, Delay Critical, Averaging Window, and Maximum Data Burst Volume. [0101], [0104], the survival time and QCI profile/5GQI are provided to the eNB/gNB. Figs. 7-10, the devices communicate with each other via DL/UL which indicate synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph and Bostrom teach the claimed limitations as stated above. Joseph and Bostrom do not explicitly teach the following features: regarding claim 15, wherein the at least one memory and the computer program code configured to receive a message from a source network node are further configured to, with the at least one processor, cause the apparatus at least to: 
receive time sensitive communication assistance information in at least one information element within a handover request message in a handover procedure.

As to claim 15, 3GPP Huawei teaches  wherein the at least one memory and the computer program code configured to receive a message from a source network node (3GPP Huawei, page 1, section 1, section 2.1, page 2, section 2.2, page 3, survival time, RAN nodes provide between them with the UE’s TSC traffic pattern related information during handover. The TSC traffic pattern information/TSC AI includes different parameters, such as PDB, burst arrival time, message, size, MDVB, etc. The survival time can be introduced later within the QoS parameters. As discussed above, Bostrom discloses that the survival time is included as part of the QCI profile) are further configured to, with the at least one processor, cause the apparatus at least to: 
receive time sensitive communication assistance information in at least one information element within a handover request message in a handover procedure (3GPP Huawei, page 1, section 1, section 2.1, page 2, section 2.2, page 3, survival time, RAN nodes provide between them with the UE’s TSC traffic pattern related information during handover. The TSC traffic pattern information/TSC AI includes different parameters, such as PDB, burst arrival time, message, size, MDVB, etc. The survival time can be introduced later within the QoS parameters. As discussed above, Bostrom discloses that the survival time is included as part of the QCI profile).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph and Bostrom to have the features, as taught by 3GPP Huawei, in order to provide the gNB with useful information to allow it to more efficiently schedule traffic flow (3GPP Huawei, page 2, section 2.2).

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 17, wherein the at least one memory and the computer program code are further configured, with the at least one processor, cause the apparatus at least to: 
select a slot that is suited to maintain a packet delay budget using the survival time end in case of semi-persistent scheduling; and 
receive packets at expected deterministic timing or before the timing when using a hold-and-forward-buffer.

As to claim 17, Bostrom teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
select a slot that is suited to maintain a packet delay budget using the survival time end in case of semi-persistent scheduling (Bostrom, [0020], packet delay budget (PDB) is applied as a QCI. [0037], Fig. 7, [0043]-[0045], when three packets are not successfully delivered within the PDB, the application will take emergency action, such as starting a system downtime. As shown in Fig. 7, a cycle time is used for the packet D which is before the survival time window. [0103], The survival time window corresponds to the sum of the transfer time or packet delay budget of a single application packet plus the survival time of the application. Within the survival time window at least one application packet has to be successfully delivered for the application to not consider the communication service to be down. See also, [0109]-[0126], the PDB and survival time are used for transmission and retransmissions of the packet in the data flow. Fig. 8, [0132]-[0134], Fig. 9, the packet is received via UL or transmitted via DL. [0061], the scheduler adjust the robustness and packet transmissions based the survival time belonging to the same data flow. [0105], scheduling over time for a number of packets); and 
receive packets at expected deterministic timing (Bostrom, [0020], [0037], Fig. 7, [0043]-[0045], as shown in Fig. 7, a cycle time is used for the packet D which is before the survival time window. Within the survival time window at least one application packet has to be successfully delivered for the application to not consider the communication service to be down. See also, [0109]-[0126], the PDB and survival time are used for transmission and retransmissions of the packet in the data flow. Figs. 7-8, [0132]-[0134], Fig. 9, the packet is received via UL or transmitted via DL at the corresponding cycle time. [0061], the scheduler adjust the robustness and packet transmissions based the survival time belonging to the same data flow. [0105], scheduling over time for a number of packets) or before the timing when using a hold-and-forward-buffer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Joseph teaches the claimed limitations as stated above. Joseph does not explicitly teach the following features: regarding claim 18, wherein the at least one memory and the computer program code are further configured, with the at least one processor, cause the apparatus at least to: 
select a slot that is suited to maintain a packet delay budget using the survival time end in case of semi-persistent scheduling; and 
transmit packets to the user equipment at expected deterministic timing or before the timing when using a hold-and-forward-buffer.

As to claim 18, Bostrom teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor (Bostrom, Fig. 11, [0147], the network node includes a device readable medium storing instructions executed by the processing circuitry 370 to perform the functions of the network node), cause the apparatus at least to: 
select a slot that is suited to maintain a packet delay budget using the survival time end in case of semi-persistent scheduling (Bostrom, [0020], packet delay budget (PDB) is applied as a QCI. [0037], Fig. 7, [0043]-[0045], when three packets are not successfully delivered within the PDB, the application will take emergency action, such as starting a system downtime. As shown in Fig. 7, a cycle time is used for the packet D which is before the survival time window. [0103], The survival time window corresponds to the sum of the transfer time or packet delay budget of a single application packet plus the survival time of the application. Within the survival time window at least one application packet has to be successfully delivered for the application to not consider the communication service to be down. See also, [0109]-[0126], the PDB and survival time are used for transmission and retransmissions of the packet in the data flow. Fig. 8, [0132]-[0134], Fig. 9, the packet is received via UL or transmitted via DL. [0061], the scheduler adjust the robustness and packet transmissions based the survival time belonging to the same data flow. [0105], scheduling over time for a number of packets); and 
transmit packets to the user equipment at expected deterministic timing (Bostrom, [0020], [0037], Fig. 7, [0043]-[0045], as shown in Fig. 7, a cycle time is used for the packet D which is before the survival time window. Within the survival time window at least one application packet has to be successfully delivered for the application to not consider the communication service to be down. See also, [0109]-[0126], the PDB and survival time are used for transmission and retransmissions of the packet in the data flow. Figs. 6-8, [0132]-[0134], Fig. 9, the packet is received via UL or transmitted via DL to the UE at the corresponding cycle time. [0061], the scheduler adjust the robustness and packet transmissions based the survival time belonging to the same data flow. [0105], scheduling over time for a number of packets) or before the timing when using a hold-and-forward-buffer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph to have the features, as taught by Bostrom, in order to tolerate a certain amount of loss packets and target a higher reliability for the next transmission in order to reach the target reliability (Bostrom, [0037], [0116], Fig. 7, [0044]), thereby increasing the probability of a successful next transmission.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0137615), hereinafter “Joseph” in view of Bostrom et al. (US 2022/0182185), hereinafter “Bostrom” and further in view of 3GPP TSG-RAN3 Meeting #105 R3-194051, “IIoT QoS support over NG”, Huawei, August 2019 (provided in the IDS), hereinafter “3GPP Huawei”, and further in view of Talebi Fard et al. (US 2022/0182896), hereinafter “Talebi Fard”.

Joseph, Bostrom and 3GPP Huawei teach the claimed limitations as stated above. Joseph, Bostrom and 3GPP Huawei do not explicitly teach the following features: regarding claim 16, wherein the handover request message comprises a handover cause value of time sensitive communication handover and wherein the cause value indicates a request for a dedicated scheduling of next packet within a dedicated time limit.

As to claim 16, Talebi Fard teaches wherein the handover request message comprises a handover cause value of time sensitive communication handover and wherein the cause value indicates a request for a dedicated scheduling of next packet within a dedicated time limit (Talebi Fard, [0318], a source RAN node determines to handover to a target base station, it may send a handover request message. The handover request message may comprise a TSN bridge configuration parameter, TSN bridge ID, TSN capability indicator. [0321] the TSN bridge configuration parameter may comprise delay parameters or requirements of the TSN bridge. [0283]-[0284], the delay includes independentDelayMin/Max, dependentDelayMin/Max. The prior art of Joseph discloses in [0075]-[0077] that the independentDelayMin/Max, dependentDelayMin/Max are parameters to a minimum and maximum delay for a frame to traverse the wireless communication system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joseph, Bostrom and 3GPP Huawei to have the features, as taught by Talebi Fard, in order to assist the base station during the handover procedure and improve system performance (Talebi Fard, [0301]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (US 2022/0182896), hereinafter “Talebi Fard” in view of Bhamri et al. (US 2021/0218500), hereinafter “Bhamri”.

As to claim 19, Talebi Fard teaches an apparatus (Talebi Fard, Fig. 3, [0120], Fig. 40, the UE), comprising: 
at least one memory comprising computer program code (Talebi Fard, Fig. 3, [0120], Fig. 40, the UE includes a memory 326 storing instructions 328); 
at least one processor (Talebi Fard, Fig. 3, [0120], Fig. 40, the UE includes a processor 318); 
wherein the at least one memory and the computer program code are configured, with the at least one processor (Talebi Fard, Fig. 3, [0120], Fig. 40, the processor executes the instructions in the memory to perform the functions of the UE), to cause the apparatus at least to: 
receive a reconfiguration message from a serving network node to trigger handover to a target network node (Talebi Fard, Fig. 40, [0345], the UE receives a RRC Reconfiguration message from the S-gNB, where the message comprises at least cell ID and information required to access the target cell so that the UE can access the target cell); 
switch to a new cell of the target network node (Talebi Fard, Fig. 40, [0345], the UE switches to the new cell of the T-gNB); and 
transmit a reconfiguration complete message to the target network node (Talebi Fard, Fig. 40, [0345], the UE transmits a RRC Reconfiguration Complete message to the T-gNB). 

Talebi Fard teaches the claimed limitations as stated above. Talebi Fard does not explicitly teach the following features: regarding claim 19, wherein the message comprises a survival time state information for packet delivery status of at least one of sent uplink packets or received downlink packets.

However, Bhamri teaches wherein the message comprises a survival time state information for packet delivery status of at least one of sent uplink packets or received downlink packets (Bhamri, [0062], [0066], [0068], the survival time information is feedback for packets lost within a loss tolerance. [0087], [0103], [0117], the UE transmits feedback or reports the feedback for the survival time to the transmitter (gNB). The gNB configures further transmissions based on the feedback received from the UE. [0136], survival time (ST) based switching between TRPs is used for DL and UL transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Talebi Fard to have the features, as taught by Bhamri, in order to provide an efficient resource scheduling based on the feedback, while having more robust transmissions and avoid further failures (Bhamri, [0074]).

As to claim 20, Talebi Fard teaches wherein the reconfiguration message is a radio resource control message (Talebi Fard, Fig. 40, [0345], the UE receives the RRC Reconfiguration message from the S-gNB).

Talebi Fard teaches the claimed limitations as stated above. Talebi Fard does not explicitly teach the following features: regarding claim 20, the survival time state information comprises at least one of survival timer, survival time end, and survival time status counters.

However, Bhamri teaches the survival time state information comprises at least one of survival timer, survival time end, and survival time status counters (Bhamri, [0062]-[0063], [0066], [0068], the survival time is feedback for packets lost within a loss tolerance. The survival time includes a counter related to the number of consecutive data packets lost).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Talebi Fard to have the features, as taught by Bhamri, in order to provide an efficient resource scheduling based on the feedback, while having more robust transmissions and avoid further failures (Bhamri, [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao US 2022/0086861 – Data transmission method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473